DETAILED ACTION
	This Office action is in response to the amendment January 20, 2021.
The rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-11, 16-19, and 21-27   of U.S. Patent No. 10,073,344 is withdrawn in view of the terminal disclaimer received January 20, 2021.
The prosecution is reopened in view of new art found.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 9-11, 16-19, 21-26 are rejected under 35	 U.S.C. 102(a) (1)WANG et al (2007/0160930).
The claimed invention recites the following:
    PNG
    media_image1.png
    683
    637
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    926
    669
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    110
    618
    media_image3.png
    Greyscale

	WANG et al anticipates the claimed invention at Examples 4 to 8 on pages 11-14, wherein Example 4 is exemplified below from paragraphs [0166] to [0172]: 
    PNG
    media_image4.png
    162
    434
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    266
    424
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    108
    408
    media_image6.png
    Greyscale

Claims 10 and 11 are meet by the 2-methyl-butanol reported in Example 4.

Claim 17-18 are inherently met by the disclosed polymer in Example 4 while claim 19 is met by the disclosed allylhexafluoroalcohol monomer.
Claims 21-23 would be met by the disclosure in Example 4 wherein the optional substituent is optional and not present in claim 1.
Claims 24-26 would inherently be present in the terpolymer as disclosed in Example 4.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to duplicate the invention of Example 4 thus inherently meeting the claimed limitations with improved pattern profiles.
Claims 1, 2, 3, 5-7, 9-11, 16-19, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (2007/0160930) above and further in view of HATAKEYAMA et al (8,883,379) and HARADA et al (2008/0118860).
WANG et al lack the claimed upper layer having an amine quencher/acid diffusion inhibitor in their composition as recited.
HATAKEYAMA et al report protective-film forming compositions having an amine quencher which serves to make the pattern more rectangular and is added an amounts of 0.1 to 10 parts by weight of the base resin.  The exemplary amine compounds are found in column 33, lines 9-18 wherein JP-2008-111103 is incorporated by reference for the specific compounds, which is equivalent to U.S. Patent Publication 2008/0118860 (HARADA et al) or U.S. Patent to HARADA et al (7,537,880).  
paragraph [0139] to [0157] on pages 36 to 40 of the HARADA et al ‘860, such as primary, secondary and tertiary amines and others.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add an amine quencher to the composition of WANG et al with the reasonable expectation of having a protective layer which is effective for forming a highly rectangular resist pattern.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HATA et al (7,384,730) report top coating compositions that include a base ingredient to increase water solubility of the polymer in the top coating composition.
JP-2008-111103 (HARADA et al) is the Japanese patent document to the U.S. Patent Publication Application 2008/01118860cited in HATAKEYAMA et al ’379.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
February 3, 2021